989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Plaintiff-Appellant,v.Edward W. MURRAY, Virginia Department of Corrections;Edward C. Morris, Director, Virginia Department ofCorrections;  Raymond M. Muncy, Warden, Virginia StatePenitentiary;  E. G. Davis, Doctor; Harold Underwood,Medical Administrator, V.S.P.;  Robert W. Fry, Doctor;Blaise C. Plageman, Warden;  Mrs. Craig, Unit Nurse; WalterHorne, Doctor;  Levester Thompson, Doctor;  David A.Garraghty, Warden;  Frank E. Mardavich, Assistant Warden;J. A. Wmith, Sgt.; Robert Ransom, Program Supervisor;  FredW. Greene, warden, brunswick correctional center;  RichardA. Young, Regional Administrator;  Robert W. Duling, Judge;William M. Armhein; Robert N. Johnson;  Carol A. N. Breit;John D. Parker, Executive Director, Virginia Board ofProbation and Parole;  Clarence L. Jackson, Chairman,Virginia Board of Probation and Parole;  Virginia Leonard,Probation Officer;  Richard L. Williams, United StatesDistrict Judge;  Claude Hilton, United States DistrictJudge;  David G. Lowe, United States Magistrate Judge;Michael Huyoung;  Robert R. Kelly, Warden of the DeerfieldCorrectional Center;  State of Virginia; Mary Sue Terry,Attorney General of Virginia, Defendants-Appellees.
No. 92-7151.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  March 15, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1266-AM)
Lamar Perryman, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Lamar Perryman appeals the district court's orders dismissing one claim and ordering Perryman to particularize the remaining claims in his complaint.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED